Judgment unanimously affirmed. Memorandum: The record amply demonstrates intimidating circumstances surrounding the pickup and detention of the alleged victim by the defendant and three other males that would reasonably place her in fear of immediate serious physical injury if she offered resistance or made outcry beyond that to which she testified. Her testimony that defendant attempted by forcible compulsion to engage her in sexual intercourse is corroborated by defendant’s statement to the police that he, while associated with the others, tried to have intercourse with her and later offered to try to help her get away. The jury clearly gave credence to the complaining witness’ testimony and could properly disregard the self-serving aspects of defendant’s statement to the police. (Appeal from judgment of Monroe County Court, adjudging defendant a youthful offender.) Present—Marsh, P. J., Moule, Simons, Mahoney and Del Vecchio, JJ.